Barnard, P. J.:
Tbe papers upon this appeal show that George Rinchy owned íúe premises in question in 1866. That he died at Matamoras, Mexico, on the 20th July, 1866, leaving a widow and an infant son. In May, 1868, application was made to this court for leave to sell the land of the infant. Leave was granted, and the premises were sold to G. H. M. Jacobson and wife for $4,500. The mortgage under which this sale was made was taken back by the special guardian of the infant, as part of the purchase-money of the sale so authorized by the Supreme Court. The purchaser at the mortgage sale objects to the title, which objection is based upon an affidavit of one E. J. Dundas, that he held a claim against the deceased George Rinchy, and that no letters testamentary or of administration have ever been issued upon the estate. I do not think this objection sufficient to justify relieving the purchaser from his bid.
George Rinchy was an inhabitant of the city of New York at the time of his death. The surrogate of New York has therefore . jurisdiction to issue letters testamentary or of administration.
By chapter 211 of Laws of 1873, it is provided that no real estate of a deceased person, the title to which shall have passed out of any heir or devisee by conveyance or otherwise to a purchaser in good faith, and for value, shall be sold to pay debts, unless letters testamentary or of administration shall have been applied for within four years after his death, nor unless application for such sale shall be made to the surrogate within three years after the granting of such letters. Jacobson was a purchaser in good faith and for value, and no letters testamentary or of administration have ever been issued.
The order should be affirmed, with costs and disbursements.
DyrmaN, J., concurred.
Present — BarNard, P. J., Gilbert and DyrmaN, JJ.
Order affirmed, with costs and disbursements.